Citation Nr: 0607028	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a vision 
disability, claimed as blurred vision.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis.

5.  Entitlement to service connection for disability related 
to residuals of pregnancy, to include miscarriage.

6.  Entitlement to service connection for a headache 
disability.

7.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1987 to March 1987 
and from December 1990 to April 1991 with no foreign service.  
The veteran also had additional reserve service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in February 2001 and August 2004.


FINDINGS OF FACT

1.  The veteran does not currently have a sleep disability 
related to military service.

2.  The veteran does not currently have a vision disability 
related to military service.

3.  The veteran does not currently have a disability of the 
knees related to military service.

4.  The veteran does not currently have a bilateral foot 
disability, to include plantar fasciitis, related to military 
service.

5.  The veteran does not currently have a disability as a 
residual of pregnancy related to her military service. 

6.  Chronic headache disability was not noted at the time of 
the veteran's entry into service in December 1990. 

7.  Cluster migraine headaches were diagnosed during the 
veteran's December 1990 to April 1991 period of active duty 
service, and the veteran continues to suffer from such 
headaches. 

8.  The veteran's major depressive disorder/dysthymia is 
causally related to the cluster migraine headache disability.


CONCLUSIONS OF LAW

1.  A sleep disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A vision disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A bilateral knee disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A bilateral foot disability, to include plantar 
fasciitis, was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Disability as a residuals of pregnancy, to include 
miscarriage, was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Cluster migraine headache disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  Major depressive disorder/dysthymia is proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 and August 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The August 2004 letter also advised the 
appellant to submit any relevant evidence in her possession.  
The Board finds that this document fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in her possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  At this juncture 
the Board notes that the veteran has been afforded several 
opportunities for VA examination.  The veteran has repeatedly 
failed to report for such examinations, with the exception of 
one psychiatric examination, and has not shown good cause for 
her failure to report.  The Board notes that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  
Thus, the Board finds that the record as it stands contains 
adequate medical evidence to adjudicate the claim and that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Sleep Disability, Vision Disability, Feet and Knees 
Disability, Residuals of Pregnancy

Current VA treatment records reflect one complaint of left 
knee pain in June 2003 which the veteran indicated was 
related to an accident in June 2003.  VA treatment records 
also show that the veteran reported a history of foot pain, 
described as plantar fasciitis.  However, there is no 
diagnosis any current sleep disability, vision disability, 
foot disability, knee disability or residuals of pregnancy.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As noted above, the RO attempted to obtain probative medical 
evidence in support of the veteran's service connection 
claims by arranging VA examinations for the veteran.  
However, the veteran failed to report to these examinations 
and failed to show good cause for not reporting.  When a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

In sum, there is no evidence showing that the veteran 
currently has a sleep disability, a vision disability, a 
disability of the knees or feet, or any residuals of 
pregnancy.  As such, service connection for a sleep 
disability, a vision disability, a disability of the knees, a 
disability of the feet, and any residuals of pregnancy, is 
not warranted.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Headache Disability

It appears that the veteran had a period of active duty from 
February 1987 to March 1987, and a second period from 
December 1990 to April 1991.  It does not appear that there 
are any service records showing that headache disability was 
noted on any examination at the time of the veteran's entry 
into the second period of service.  The Board therefore finds 
that she is entitled to the presumption of soundness.  In 
this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  VA's General Counsel 
has held that in order to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003). 

After reviewing the record, the Board is unable to conclude 
that there is clear and unmistakable evidence to rebut the 
presumption of soundness in this particular case.  Although 
certain admissions by the veteran to the effect that the 
headaches began in 1987 or 1988 may be viewed as sufficient 
to satisfy the first prong of the above-cited rebuttal 
standard, the service medical records for the December 1990 
to April 1991 period of service suggest an increase in 
headache symptoms and cannot be viewed as constituting clear 
and unmistakable evidence that there was no aggravation 
during service.  

Regarding the question of whether the veteran currently 
suffers from such headache disability, although the veteran 
did not report for a VA examination regarding the headaches, 
there is a September 2005 opinion by a VA examiner, Miroslav 
Backonja, M.D. to the effect that cluster migraine headaches 
are usually chronic in nature.  This opinion is supported by 
several post-service medical records which include references 
to continuing headaches.  Unlike the other disorders 
discussed earlier, based on the record, the Board is 
therefore able to find that the veteran currently suffers 
from chronic headache disability.  

In sum under the analysis mandated by the General Counsel, 
the Board must conclude that the cluster migraine headaches 
diagnosed during the December 1990 to April 1991 period of 
service were incurred during that period of service.  Service 
connection is therefore warranted for cluster migraine 
headaches.  



Acquired Psychiatric Disability

The veteran's service medical records are devoid of reference 
to any mental health or psychiatric complaints, symptoms or 
diagnoses.  Private medical records from 1996 and 1997 
reflect treatment for mild situational depression.  A 
treatment record from 1998 shows a provisional diagnosis of a 
mood disorder.  The veteran underwent a VA psychiatric 
examination in February 2004.  The veteran was diagnosed with 
a dysthymic disorder.  In an April 2004 addendum, the 
examiner from the February 2004 examination states that it is 
at least as likely as not that the veteran's dysthymia is 
related to the her active duty service.  She goes on to state 
that the veteran's depressive disorder "which was due to 
service-related injury, progressed to a chronic depressive 
state that is best characterized as dysthymia."  In an 
August 2004 addendum, the examiner attempts to further 
clarify her diagnosis by stating that the veteran's 
depressive disorder/dysthymia is due to the alleged multiple 
medical related injuries that she claims to have sustained 
during her military service, such as chronic lumbar pain, 
plantar fasciitis, history of post-partum depression and 
alleged cluster headaches.  

Although the VA examiner attributes the veteran's psychiatric 
disorder to several alleged physical disorders, all except 
one of those disorders have not been established as current 
disabilities by competent evidence.  As discussed earlier in 
this decision, the Board has therefore found that service 
connection is therefore not warranted for those disorders.  
However, the Board has found that service connection is 
warranted for the disability of cluster migraine headaches.  
Although nonservice-connected disorders appear to also have 
played a causative role, the VA examiner has effectively 
indicated that the headache disability also played a role in 
causation.  Accordingly, the Board is compelled to find that 
service connection for the psychiatric disability is 
warranted under 38 C.F.R. § 3.310.  

In making this determination, the Board has applied the 
provisions of 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for cluster migraine 
headache disability is warranted.  Entitlement to service 
connection for major depressive disorder/dysthymia is 
warranted.  To this extent, the appeal is granted.  

Entitlement to service connection for a sleep disability, for 
a vision disability, for a bilateral knee disability,  for a 
bilateral foot disability, to include plantar fasciitis, and 
for disability related to residuals of pregnancy, to include 
miscarriage, is not warranted.  To this extent, the appeal is 
denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


